UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1380


SYDNEY CHERYL SUTTON,

                  Plaintiff – Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF LABOR,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:06-cv-00308-FL)


Submitted:    October 22, 2008              Decided:   November 4, 2008


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles E. Monteith, Jr., Shelli H. Rice, MONTEITH & RICE, PLLC,
Raleigh, North Carolina, for Appellant.     Roy Cooper, Attorney
General for North Carolina, Victoria L. Voight, Special Deputy
Attorney General, Sonya Calloway-Durham, Assistant Attorney
General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sydney    Cheryl     Sutton       appeals   the       district       court’s

order    granting       Defendant    summary       judgment     on     her   retaliation

claims brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and the

North    Carolina       Whistleblower    Act,       N.C.   Gen.       Stat.     §    126-85

(2005).        We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          See Sutton v. North Carolina Dep’t of Labor,

No.   5:06-cv-00308-FL          (E.D.N.C.        filed   Feb.    28,    2008;       entered

March 3, 2008).           We dispense with oral argument because the

facts    and    legal    contentions    are        adequately     presented         in   the

materials      before     the   court   and       argument      would    not    aid      the

decisional process.

                                                                                AFFIRMED




                                             2